         Case 1:18-cv-01991-CL         Document 20       Filed 04/21/21       Page 1 of 2




Jamie M. Evans, OSB 117064
Attorney for Plaintiff
Evans & Evans, PC
520 SW Sixth A venue, Suite 1050
Portland, OR 97204
Ph. 503-200-2723; Fx. 360-828-8724
jamie@evans-evans.com


                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


 SHARON L. NOBLE,
                                                  Case No. 1:18-cv-01991-CL
                                Plaintiff,

                       V.                         ORDER FOR FEES UNDER 42 U.S.C. §
                                                  406(b)
 COMMISSIONER, SOCIAL SECURITY
 ADMINISTRATION,

                                Defendant.


       Plaintiff brought this action seeking review of the Commissioner of the Social Security

Administration's fmal decision to deny Plaintiff's application for Disability Insurance Benefits

under Title II of the Social Security Act. The Court remanded the case for an immediate

payment of benefits. ECF Dkt. 14.

       Plaintiff now seeks an award of fees pursuant to 42 U .S.C. § 406(b). Defendant has not

objected to the request. The Court finds the requested fees are reasonable.

       Plaintiff's motion ECF Dkt. 19 is granted, and Plaintiff's counsel is awarded $31,393.75

in attorney fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff $9,576.83 in

fees under the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412.




ORDER FOR 406(b) FEES - 1
[1: 18-cv-01991-CL]
          Case 1:18-cv-01991-CL         Document 20      Filed 04/21/21     Page 2 of 2



         When issuing the Section 406(b) check for payment to Plaintiff's attorney, the

Commissioner is directed to subtract the amount previously awarded under EAJA and send

Plaintiff's attorney, Jamie M. Evans, the balance of $21,816.92, less any applicable processing

fee prescribed by law. The Section 406(b) check should be mailed to Jamie M. Evans at the

attorney's preferred mailing address of 222 NE Park Plaza Drive, Suite 113, Vancouv

98684.

         IT IS SO ORDERED.
                       21                April
         DATED this - - - day of - - - - - - - 2021.




                                                              onorable Mark . Clar
                                                             United States Magistrate Judge


Proposed Order Submitted on April 19, 2021.

/s/ Jamie M. Evans
JAMIE M. EVANS, OSB 117064 Attorney
for Plaintiff




ORDER FOR 406(b) FEES - 2
[l: l 8-cv-01991-CL]
